Case 1:16-cv-00861-ALC Document 108 Filed 11/19/18 Page 1 of 3

SEWARD 8c KISSEL LLP

(),NE BATTERY PAR_K PI,.AZA
NEW YORK, NE§W YORK 10004

BRUCE G_ PAULSEN TELEPHONE: {2 12) 574'¥200 901 K sTREE'r, Nw
PARTNER FACSIMILE: (212) 480~8421 WASH!N(`HON, DC 2000£
(212) 574-1533 WWWSEWKIS_CQM TliLEPHONE: (202} 737-8833
paulsen@$ewkis _Com FACSEMILE: (202) 737-5184_

November 9, 2018

VIA ECF AND EMAIL USDC SDNY

____________________ DoCUMENr ELECTRONICALLY
FILED

Hon. Andrew L. Carter, Jr. DOC#;

United States District Court DATE FILED: |\/\ g
Southern District of New Yorl<

40 Foley Square, Room 435 f r. f ~ _ _ .
New York, NY 10007
(ALCarterNYSDChambers@nvsd.uscourts.gov)

 

Re: Commodl'tl`es & Ml'nera]s Emerprise Ll‘d. v. CVG
Ferrominera ()rl'noco, C.A., No.l6-cv-86l;
Update to Parties’ March 27, 2018 Joint Status Report and
Request for Pre-l\/[otion Conference

Dear Judge Carter:

We Write on behalf of Plaintiff Commodities & l\/Iinerals Enterprise Ltd. (“M”) to
(i) update the Court on the status of a related proceeding in the United States District Court for
the Southern District of Florida (Case No. l:l7-cv-20196-JEM), in Which the Florida district
court confirmed an arbitration panel’s partial final award dated January 5, 2017 (the “Partial
Final AWard”), and (ii) request a pre-motion conference regarding CME’s anticipated motion to
lift the stay in this case to effectuate CME’s enforcement of the Partial Final AWard, Which has
been reduced to a final, non-appealable judgment as a result of the Florida district court’s
decision and registered in this district. See Commodities & Ml`nerals Enterprise Ltd. v. CVG
Ferroml`nem Orl`noco, C.A., 18-mc-00511 (S.D.N.Y. filed Nov. 7, 2018).

By Way of background, the Partial Final AWard directed defendant CVG Ferrominera
Orinoco, C.A. (“E_M_Q”) to post security in the amount of $62,730,279.98 into an escrow
account, pending a final ruling of the arbitration panel in that proceeding As set forth in the
parties’ March 27, 2018 Joint Status Report (ECF No. 105), (l) on January 17, 2017, CME filed
a petition to confirm and enforce the Partial Final AWard in the United States District Court for
the Southern District of Florida; (2) on April 5, 2017, FMO moved to vacate the Partial Final
AWard, Which motion Was fully briefed by May 8, 2017; and (3) as of March 27, 2018, the
Florida district court had not yet ruled on CME’s petition to confirm the Partial Final AWard or
FMO’s motion to vacate filed in that proceeding See ECF No. 105 1111 3-4, 8. The parties further

 

Case 1:16-cv-00861-ALC Document 108 Filed 11/19/18 Page 2 of 3

Hon. Andrew L. Carter, Jr.
November 9, 2018
Page 2

requested that the stay remain in place pending a decision by the Florida district court on CME’s
petition to confirm the Partial Final Award and FMO’s motion to vacate. Id. 11 9.

On July 18, 2018, the Florida district court ordered and adjudged that Cl\/IE’s motion
should be granted, and confirmed the Partial Final Award (the “Florida Judgment”). The Court

also denied Fl\/IO’s motion to vacate same. A copy of the Florida Judgment is attached as
Exhibit A.

On August 16, 2018, FMO filed a notice of appeal to the Eleventh Circuit Court of
Appeals, but did not seek a stay of the Florida Judgment pending appeal. FMO subsequently
abandoned its appellate rights in moving to voluntarily withdraw its appeal. On October 25,
2018, the Eleventh Circuit Court of Appeals granted Fl\/lO’s motion and entered an order
dismissing the appeal, a copy of which is attached as Exhibit B.

As a result of the foregoing, the Florida Judgment constitutes a final, non-appealable
judgment, and CME is entitled to all rights afforded to ajudgment creditor under federal law and
- the law of any state in which the judgment is registered On November 7, 2018, CME
commenced a miscellaneous action in this Court and registered the Florida Judgment in the
Southern District of New York, a copy of which is attached as Exhibit C.

Accordingly, CME respectfully requests a pre-motion conference regarding CME’s
anticipated motion to lift the stay in order to enforce the Florida Judgment by, among other
things, seeking a turnover of all funds attached in connection with this proceeding, pursuant to
the Florida Judgment, into the escrow account established pursuant to the Partial Final Award.l

Respectfully submitted,

SEWARD & KISSEL LLP

By: /s Bruce G. Paulsen
Bruce G. Paulsen
Brian P. Maloney
Michael B. Weitman
Laura E. Miller

One Battery Parl< Plaza

New York, New York 10004

Tel. (212) 574-1200

Fax: (212) 480-8421

paulsen@sewkis.com

 

With the entry of the Florida Judgment, among other reasons, FMO may no longer argue that its property is
immune from attachment under the Foreign Sovereign Immunities Act. See 28 U.S.C. § 1610(a)(6)
(property of a foreign state used for commercial activity in the United States not immune from attachment
in aid or execution upon ajudgment entered by a court of the United States if "the judgment is based on an
order confirming an arbitral award rendered against the foreign state . . . .”).

 

Case 1:16-cv-00861-ALC Document 108 Filed 11/19/18 Page 3 of 3

Hon. Andrew L. Carter, Jr.
November 9, 2018
Page 3

maloney@sewkis.com
weitman@sewkis.com
millerl@sewkis.com

Cozmselfor Commodl')‘l'es & Minerals
Enterprz`se Lid.

Application GRANTED. Parties are ordered to appear for a conference on December 12, 2018 at
2:30 p.m. in Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley
Square, New York, New York 10007.

 

 

HoN. ANDREW L. cAaTEzz, irc
uNsTED sTATEs nr" “ ' »'

l\ /\@\/N

 

